Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered June 3, 1985, convicting him of robbery in the first degree (four counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Goodman, J.), of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was denied his right to a speedy trial pursuant to CPL 30.30 is without merit. Our review of the record clearly shows that substantial delays resulted from adjournments requested by or consented to by the defendant (CPL 30.30 [4] [b]); time during which the defendant was without counsel through no fault of the court (CPL 30.30 [4] [f]); and a continuance due to the unavailability of a material witness for Wade proceedings (CPL 30.30 [4] [g] [i]), none of which was chargeable to the People.
The hearing court properly denied suppression of the challenged identification evidence since neither the photographic array nor the lineup was unduly suggestive. In any event, each witness had an independent basis for his or her in-court identification in that each had an ample opportunity to observe the defendant during the three robberies in question from a few feet away, under very good lighting conditions, for several minutes (see, People v Adams, 53 NY2d 241; People v Whitaker, 126 AD2d 688, lv denied 69 NY2d 1011; People v Malphurs, 111 AD2d 266, lv denied 66 NY2d 616, 920).
We have considered the defendant’s remaining contentions and find them to be without merit. Kunzeman, J. P., Kooper, Sullivan and Balletta, JJ., concur.